DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey F. Yee on 09 March 2022. 
The application has been amended as follows:

1. (Currently Amended) A dome toe resurfacing system for metatarsophalangeal joint replacement comprising:
an elastomeric prosthetic implant; a first cone extension, and a second cone extension;
the elastomeric prosthetic implant comprises a middle element, a first protrusion and a second protrusion, wherein the first protrusion and the second protrusion are located on opposite [[sides of the middle element; 
the first cone extension comprises a first top cover, a first hollow column of substantially square shape connected to the first top cover having a first canal extending along hollow column; wherein the first hollow column includes one or more rounded corners and one or more ridges located at the rounded corners transverse to the longitudinal length of the first hollow column; the first top cover comprises a concave undersurface configured to cap an end of a metatarsal bone that joins a phalanx bone, and a dome-shape top surface; wherein the dome-shape top surface includes a concave surface near the center of the first top cover and along a diagonal line of the first hollow column [[wherein the contour of the dome-shape top surface mimics the natural anatomy of articular surface of the metatarsal bone; 
the second cone extension comprises a second top cover, a second hollow column of substantially square shape connected to the second top cover having a second canal extending along the centerline of the second hollow column; wherein the second hollow column includes one or more rounded corners and one or more ridges located at the rounded corners transverse to the longitudinal length of the second hollow column; the second top cover comprises a [[convex undersurface configured to cap an end of the phalanx bone that joins the metatarsal bone, and a concave top surface; wherein the contour of the concave top surface mimics the natural anatomy of articular surface of the phalanx bone;
the first protrusion of the elastomeric prosthetic implant is adapted to fit inside the first canal of the first cone extension; and 
the second protrusion of the elastomeric prosthetic implant is adapted to fit inside the second canal of the second cone extension,
wherein the elastomeric prosthetic implant, the first cone extension, and the second cone extension together define a metatarsophalangeal joint implant.

3. (Currently Amended) The dome toe resurfacing system of claim 1 wherein the first [[hollow column of the first cone extension further comprises a distal end having bottom portion enclosing the distal end of the first [[hollow column.
	
4. (Currently Amended) The dome toe resurfacing system of claim 1 wherein the second [[hollow column of the second cone extension further comprises a distal end having bottom portion enclosing the distal end of the second [[hollow column.

5. (Currently Amended) The dome toe resurfacing system of claim 1 further comprising a first reamer wherein the first reamer comprises a cannulated shaft, a head portion having one or more protruding prongs extending in the direction substantially parallel to the longitudinal direction of the cannulated shaft for reaming the articular surface of the metatarsal bone, and a flat-top cross protrusion extending in the direction substantially parallel to the17 longitudinal direction of the cannulated shaft wherein the flat-top cross protrusion is configured to ream a first hole at the end of the metatarsal bone that joins the phalanx bone wherein the first hole is sized to fit for insertion of the first column of the first cone extension such that the first top cover caps the end of the metatarsal bone that joins the phalanx bone.
  
6. (Currently Amended) The dome toe resurfacing system of claim 1 further comprising a second reamer wherein the second reamer comprises a cannulated shaft, a head portion having one or more prongs that bulge outwardly in the direction substantially perpendicular to articular surface of the phalanx bone, and a flat-top cross protrusion extending in the direction substantially parallel to the longitudinal direction of the cannulated shaft wherein the flat-top cross protrusion is configured to ream a second hole at the end of the phalanx bone that joins the metatarsal bone wherein the second hole is sized to fit for insertion of the second column of the second cone extension such that the second top cover caps the end of the phalanx bone that joins the metatarsal bone.

9. (Canceled)

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a dome toe resurfacing system for metatarsophalangeal joint replacement comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
an elastomeric prosthetic implant; a first cone extension, and a second cone extension;
the elastomeric prosthetic implant comprises a middle element, a first protrusion and a second protrusion, wherein the first protrusion and the second protrusion are located on opposite sides of the middle element; 
the first cone extension comprises a first top cover, a first hollow column of substantially square shape connected to the first top cover having a first canal extending along the centerline of the first hollow column; wherein the first hollow column includes one or more 
the second cone extension comprises a second top cover, a second hollow column of substantially square shape connected to the second top cover having a second canal extending along the centerline of the second hollow column; wherein the second hollow column includes one or more rounded corners and one or more ridges located at the rounded corners transverse to the longitudinal length of the second hollow column; the second top cover comprises a convex undersurface configured to cap an end of the phalanx bone that joins the metatarsal bone, and a concave top surface; wherein the contour of the concave top surface mimics the natural anatomy of articular surface of the phalanx bone;
the first protrusion of the elastomeric prosthetic implant is adapted to fit inside the first canal of the first cone extension; and 
the second protrusion of the elastomeric prosthetic implant is adapted to fit inside the second canal of the second cone extension,
wherein the elastomeric prosthetic implant, the first cone extension, and the second cone extension together define a metatarsophalangeal joint implant.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,158,893
US 6,319,284 B1
US PG Pub No. 2008/0051912 A1
US PG Pub No. 2013/0231744 A1
US PG Pub No. 2014/0107797 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774